DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to REMARKS, filed 09/16/2021, Claims 1-10, 14, 15, and 21-26 of US Application No. 16/286,792, filed on 09/16/2021, are currently pending and have been examined. Claims 1-6 and 8-10 are amended, claims 11-13 and 16-20 are cancelled, and claims 21-26 are new
	
	
Response to Arguments
	Applicant’s arguments, see REMARKS (09/16/2021), with respect to the objection of claims 8 and 11, have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn.

	Applicant’s arguments, with respect to claims 1-7, rejected under 35 U.S.C. §112(b), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant’s arguments, with respect to claims 1-20, rejected under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.


	Applicant’s arguments, with respect to claims 2, 5, 7, and 15, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant argues, with respect to claims 1, 3, 4, 6, 8-14, and 16-20 rejected under 35 U.S.C. §102, that Coulmeau does not explicitly teach the amended claim language. Specifically, Coulmeau does not teach “signal an aircraft display device to display the potential threat for viewing by a flight crew member” as recited in amended claim 1. Examiner agrees. 

	However, previously cited prior art Poux discloses displaying a potential threat to a flight crew member. Therefore, a new rejection, under 35 U.S.C. §103, is presented below.

	Applicant further argues that Coulmeau does not teach “automatically store the automatically created flight crew member initiated diversion flight plan as a secondary flight plan ready for flight crew usage” as recited in amended claim 1. Examiner agrees.

	Coulmeau does disclose automatically generating flight plans and storing those plans in memory. Coulmeau does not explicitly teach that these flight plans are stored as secondary flight plans. However, Poux further discloses this limitation (see Non-Final Rejection 05/03/2021, claim 5). Therefore, a new rejection, under 35 U.S.C. §103, is presented below.

	The applicant further argues: 

“Because Coulmeau is directed to ‘autonomous flights performed by aircraft without the assistance of an aircrew, ‘ Coulmeau cannot disclose or suggest: (a) ‘monitor aircraft systems during flight for conditions that can lead to a flight crew member initiated diversion to a diversion airport’; (b) ‘detect, based on monitoring aircraft systems, a potential threat that can cause a need for flight crew member initiated diversion from a primary airport to the diversion airport’; (c) ‘signal an aircraft display device to display the potential threat for viewing by a flight crew member’; (d) ‘automatically store the automatically created flight crew member initiated diversion flight plan as a secondary flight plan ready for flight crew usage’; (e) ‘generate a clearance request to ATC for clearance to implement the automatically created flight crew member initiated diversion flight plan’; (f) ‘send, responsive to flight crew approval, the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance’; or (g) ‘activate the automatically created flight crew member initiated diversion flight plan responsive to flight crew approval to activate’ as recited in claim 1.”

Examiner cordially disagrees.

at the disposal of the members of the crew or be more elaborate and include in addition to buttons actuatable by the crew, an automatic item of equipment for monitoring the station onboard…” (See ¶ [0041] emphasis added) Therefore, the Examiner finds this argument unpersuasive.

	Applicant further argues:

“Moreover, it would be improper to modify Coulmeau to meet the claim limitations because the proposed modification would render Coulmeau unsatisfactory for its intended purpose. See MPEP 2143.01 (V): "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). The Coulmeau reference is directed to "autonomous flights performed by aircraft without the assistance of an aircrew." (e.g., see Abstract) Any proposed modification of the Coulmeau reference to modify it for use with a flight crew member initiated diversion flight plan would be improper because the proposed modification would render Coulmeau unsatisfactory for its intended purpose 

	As stated above Coulmeau explicitly states that the flight diversion may be triggered by crew interaction. Therefore, the Examiner finds this argument unpersuasive.

	Applicant argues further:

“Moreover, it would be improper to modify Coulmeau in a way to meet the claim limitations because a proposed modification cannot change the principle of operation of a reference. See MPEP 2143.01 (VI): ‘If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). The Coulmeau reference seeks autonomous flights performed by aircraft without the assistance of an aircrew. Any proposed modification of the Coulmeau reference to modify it for use with aflight crew member initiated diversion flight plan would be improper because it would change the principle of operation of Coulmeau of ‘autonomous flights performed by aircraft without the assistance of an aircrew.’” Examiner cordially disagrees.




	Finally, Applicant argues:

“Poux, however, does not make up for the deficiencies of Coulmeau with respect to claim 1. 
 
For example, Poux does not disclose (i) "automatically store the automatically created flight crew member initiated diversion flight plan as a secondary flight plan ready for flight crew usage" - (paragraph [0027] of Poux does not teach automatically storing an automatically created diversion flight plan); (ii) "generate a clearance request to ATC for clearance to implement the automatically created flight crew member initiated diversion flight plan"; (iii) "send, responsive to flight crew approval, the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance"; or (iv) "activate the automatically created flight crew member initiated diversion flight plan responsive to flight crew approval to activate" as recited in claim 1.”

	Poux discloses in ¶ [0027]: “…devices, systems, computer readable media, and/or related methods may, for example, provide flight crew with decision points and/or segments such that the crew is aware of diversion options with a “time to decision point” information along with the flight plan that delimit a diversion decision to another.” This 

	With respect to numerals ii-iv outline above, the limitation outlined in numeral ii is taught by Coulmeau in ¶ [0050] and the limitation outlined in iv is taught by Poux in ¶ [0064]. However, neither Coulmeau nor Poux disclose “send, responsive to flight crew approval, the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance”. Therefore, a new rejection is presented below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-10, 14, 15, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau (US 2011/0196564 A1, “Coulmeau”) in view of Poux et al. (US 2014/0309821 A1, “Poux”) and in further view of Shamasundar et al. (US 2016/0125744 A1, “Shamasundar”).

	Regarding claims 1, 8, and 22, Coulmeau discloses an autonomous flight method and teaches:

An automatic diversion management system on-board an aircraft, (the system of the invention is an automatic diversion management system and is onboard the aircraft - See at least Fig. 1 and ¶ [0037])  the diversion management system comprising one or more processors (the system contains Flight Management Computer, i.e., comprises a processor - See at least ¶ [0037] ) configured by programming instructions on non-transitory computer readable media, the diversion management system configured to: (the system contains a Flight Management Computer, computers are generally accepted as having stored programming instructions for their operation - See at least ¶ [0037])

monitor aircraft systems during flight for conditions that can lead to a flight crew member initiated diversion to a diversion airport; (The triggering system 40 can consist of a simple set of actuation buttons distributed in the aircraft, at the disposal of the members of the crew. When it is triggered, i.e., the system monitors for the button actuation, as a consequence of an action of the crew, the triggering system 40 freezes the man-machine interfaces 26 or, when concealment turns out to be necessary, makes them display a more or less complex imaginary fault of the flight controls 20 and activates the return to ground automaton 10 which takes sole command of all the flight equipment - See at least ¶ [0041] and [0043])

detect, based on monitoring aircraft systems, a potential threat that can cause a need for flight crew member initiated diversion from a primary airport to the diversion airport; (The activation of the return to ground automaton 10 is done according to a mode of operation which is dependent on the urgency of the return to ground and the risk incurred at ground level estimated according to the discerned type of unavailability situation of the crew in progress, identified either by the button actuated, or by the EASS equipment if it is present and which is chosen by the triggering system 40 - See at least ¶ [0044])

identify selection criterion for selecting the diversion airport (the return to ground automaton 10 makes its choice from among the airports 

automatically select the diversion airport using the selection criterion; (automaton 10 is activated in its mode of operation for formulating the modifications of the flight plan without negotiation, either directly by the triggering system 40 or indirectly subsequent to a failure to make contact or a loss of contact with a guardian, it determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing - See at least ¶ [0056]; the first operation when determining the flight plan is selecting a rerouting airport - See at least ¶ [0058])

determine, based on weather and airport conditions, (the criteria includes airport criteria involving the administrative features of the airports, notably the opening hours, the runways in service as well as the medical and policing means, i.e., airport conditions, and the environmental features of the airports, notably their distance from a town center, the surrounding population density and the weather - See at least ¶ [0061] )  a DEST-APPR-STAR (destination, approach, standard terminal arrival route) for the selected diversion airport; (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure, i.e., a standard terminal arrival route, leading to a landing 

identify a control descent and stable landing (CD&SL) point to the selected diversion airport; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport and of the waypoints, i.e., CD&SL points, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]-[0079])

generate a re-routing path from the aircraft current location to the identified CD&SL point; (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

identify a diversion point from the current flight path to the CD&SL point; (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

connect the CD&SL point, re-routing path, and diversion point to the active flight plan; (the segments connect the waypoints, including the diversion waypoint, together into a complete path - See at least ¶ [0078]-[0079])

automatically create the flight crew member initiated diversion flight plan (the diversion plan is automatically formulated by automaton 10 in response to being triggered by triggering system 40 - See at least ¶ [0058]) based on connecting the CD&SL point, re-routing path, and diversion point to the active flight plan;  (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076]; the segments connect the waypoints, including the diversion waypoint, together into a complete path - See at least ¶ [0078]-[0079])

generate a clearance request to ATC for clearance to implement the automatically created flight crew member initiated diversion flight plan; (When the return to ground automaton 10 is activated at 100, 101 by the triggering system 40 in its mode of negotiated modification of the flight plan, it formulates at 102 modifications of the flight plan for an automatic return to the ground, the terms of which it negotiates with an air traffic control authority - See at least ¶ [0050])

send [] the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance and (automaton 10 modifies the flight plan for an automatic return to the ground in response to a button push, i.e., a flight crew action, based on a situation prompting the crew action. The terms are negotiated with an air traffic control authority, i.e., the aircraft requests clearance from air traffic control - See at least ¶ [0044]-[0045] [0050]-[0051])

activate the automatically created flight crew member initiated diversion flight plan (automaton 10 modifies the flight plan for an automatic return to the ground in response to a button push, i.e., a flight crew action, based on a situation prompting the crew action. The terms are negotiated with an air traffic control authority, i.e., it requests clearance from air traffic control - See at least ¶ [0044]-[0045] [0050]-[0051]) responsive to [] approval to activate, (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC air traffic control authority, are implemented at 111, in an automatic manner up to landing - See at least ¶ [0051])

wherein the aircraft is operated in accordance with the activated diversion flight plan. (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC air 

	Coulmeau does not explicitly teach signal an aircraft display device to display the potential threat for viewing by a flight crew member. However, Poux discloses aircraft flight management devices, systems, computer readable medium and related methods and teaches:

signal an aircraft display device to display the potential threat for viewing by a flight crew member; (UI 14 may comprise a function or module configured to provide diversion selection assistance 34. Diversion selection assistance 34 may comprise sending a notification to operators or crew via UI 14 about an event that could require a possible diversion. For example, information detected by FMAM 16 (e.g., via sensors/datalinks 24) Such as an aircraft breakdown, external failures/events, or events activated by the crew (e.g., "MISSICKPAX” on FIG.3 indicates a sick passenger) may be displayed at UI 14 for notifying and alerting the operators in the cockpit about the event or failure - See at least ¶ [0059])

	Coulmeau discloses that the flight plan is modified by deleting discontinuities and manual segments such as ARINC 424 segments, the ARINC is an aviation standard format for databased data. Coulmeau does not explicitly teach that the flight plan is stored as a secondary flight plan ready for flight crew usage. However, Poux further teaches:

automatically store the automatically created flight crew member initiated diversion flight plan as a secondary flight plan ready for flight crew usage; (Devices, systems, computer readable media, and/or related methods may, for example, provide flight crew with decision points and/or segments such that the crew is aware of diversion options with a “time to decision point” information along with the flight plan that delimit a diversion decision to another - See at least ¶ [0027])

	Coulmeau discloses activating the automatically created flight crew member initiated diversion flight plan. Coulmeau does not explicitly teach that the plan is activated in response to flight crew approval to activate. However, Poux further teaches:

activate the automatically created flight crew member initiated diversion flight plan-responsive to flight crew approval to activate (In some aspects, a chosen diversion route of multiple routes (100,102, FIG. 5A) may be validated by the operator, who may manually modify the trajectory by touching UI 14, which is comprised of a tactile touchscreen. For example, a diversion route built from one or more pilot requests and/or a diversion route proposed automatically by FMAM 16 may be displayed on the map as an alternative trajectory which forks from the flight plan at a given point. The aircraft operator can perform direct interaction with this diversion route object, such as accept, reject, and/or modify the diversion route, or insert the diversion route as the new active flight plan - See at least ¶ [0064])

	In summary, Coulmeau teaches displaying complex imaginary threats when the detected situation requires concealment. Coulmeau does not explicitly teach that the real threats are displayed when there is no need for concealment. However, Poux discloses aircraft management devices and systems and teaches notifying the crew via the UI of events that would require diversion. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau to provide for UI notification, as taught in Poux, to implement systems and devices that offers diversion anticipation and/or planning assistance such that operators are aware of the available diversions ahead of decision points. (At Poux ¶ [0005])	

	Coulmeau discloses sending the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance.

	The combination of Coulmeau and Poux does not explicitly teach send, responsive to flight crew approval, the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance. However, Shamasundar discloses systems and methods for enhanced adoptive validation of ATC clearance requests and teaches:

send, responsive to flight crew approval, the generated clearance request for the automatically created flight crew member initiated diversion flight plan to ATC for clearance [] (In response to the notification from the TCAS, the CPDLC application, flight crew member, or other application may determine a change in the flight plan to avoid the airplane 110. Whether a flight crew member, or the CPDLC application creates the potential clearance request, a flight crew member reviews the clearance request message and decides whether or not to send the clearance request to the ATC at the ground control 120 - See at least ¶ [0013])

	In summary, Coulmeau discloses generating and sending and ATC clearance request in response to a crew action, e.g., a button push. Coulmeau does not disclose crew approval of the clearance request prior to sending it. However, Shamasundar discloses systems and methods for enhanced adoptive validation of ATC clearance requests and teaches whether the clearance request is generated by the crew or generated automatically by a flight system a crew member should review the clearance request and decide on if it should be sent.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau and Poux to provide for the clearance request review, as taught in Shamasundar, so the clearance request will have an increased chance of being approved by the ATC, thus decreasing the amount of possible communications between the flight crew and the ATC. (At Shamasundar ¶ [0012])	


	Regarding claim 2, Coulmeau teaches:

monitor aircraft systems during flight for other conditions that can lead to automatic diversion without flight crew intervention to a diversion airport; (An automatic item of equipment for monitoring the situation onboard termed EASS discerning, in an automatic manner, without the assistance of the crew, as a function of a certain number of criteria, various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and Soundly, Such as for example, a hijacking in midair by passengers with hostile intentions, a loss of consciousness of the crew as a consequence of an air-conditioning fault or the like, etc. - See at least ¶ [0041] The EASS equipment monitors the situations onboard the aircraft to determine if it needs to trigger automaton 10 to return to ground, i.e., diversion - See at least ¶ [0042] and [0063])

detect, based on monitoring aircraft systems, a potential threat that can cause a need for automatic diversion from a primary airport to a diversion airport without flight crew intervention; (the EASS may detect various types of unusual situations onboard the aircraft - See at least ¶ [0042] these situations may cause the trigger of automaton 10 to return to ground - See at least ¶ [0044]; the return to ground process includes determining a re-routing airport, i.e., a diversion from a primary airport - See at least ¶[0058]-[0059])

automatically create an automatic diversion flight plan after detecting a need for automatic diversion without flight crew intervention; (When the return to ground automaton 10 is activated at 100, 101 by the triggering system 40 in its mode of negotiated modification of the flight plan, it formulates at 102 modifications of the flight plan for an automatic return to the ground, the terms of which it negotiates with an air traffic control authority - See at least ¶ [0050])

automatically send a clearance request to ATC for clearance to implement the automatic diversion flight plan; (When the return to ground automaton 10 is activated at 100, 101 by the triggering system 40 in its mode of negotiated modification of the flight plan, it formulates at 102 modifications of the flight plan for an automatic return to the ground, the terms of which it negotiates with an air traffic control authority - See at least ¶ [0050])

automatically activate the automatic diversion flight plan after receipt of ATC clearance; and (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC air traffic control authority, are implemented at 111, in an automatic manner up to landing - See at least ¶ [0051])

cause the aircraft to operate in accordance with the activated automatic diversion flight plan. (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC are implemented at 111, in an automatic manner up to landing - See at least ¶ [0051])

	Regarding claims 3, 9, and 23, Coulmeau further teaches:

wherein, to automatically select the diversion airport, the system is configured to: identify potential diversion airports (database 30 contains a catalogue of airports and approach procedures - See at least ¶ [0038]-[0040] When it is induced to determine the rerouting airport by itself, the automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]) from both approved alternate airports (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: an indication indicating whether or not an emergency landing is appropriate, i.e., an approved alternate airport - See at least ¶ [0066]) and airports nearby the aircraft surrounding the original flight plan; and(the automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including: flight condition criteria, notably maneuverability of the aircraft, remaining capacity, flight time, i.e., nearby airports - See at least ¶ [0029] and [0062])

automatically select the most suitable diversion airport using the selection criterion. (automaton 10 is activated in its mode of operation for formulating the modifications of the flight plan without negotiation, either directly by the triggering system 40 or indirectly subsequent to a failure to make contact or a loss of contact with a guardian, it determines the modifications of the flight plan if it has not already done so subsequent to an aborted negotiation with an air traffic control authority, and implements them in an automatic manner, up to landing - See at least ¶ [0056]; the first operation when determining the flight plan is selecting a rerouting airport - See at least ¶ [0058])

	Regarding claims 4, 10, and 24, Coulmeau further teaches:

wherein the selection criterion comprises a plurality of the cause of diversion, distance threshold that must not be exceeded for a potential diversion airport, available runway type at potential diversion airport, runway length at potential diversion airport, navigation aids at potential diversion airport, approach type at potential diversion airport, arrival procedure definition at potential diversion airport, route conflict or free route to potential diversion airport, and estimation of landing weight versus jettison gross weight at potential diversion airport. (automaton 10 makes its choice from among the airports catalogued in the airports and approach procedures database 30, as a function of its own criteria - See at least ¶ [0059]; the criteria including at least: the capabilities of the aircraft relating, notably, to the length of runway that it the types of radio electric approach and guidance procedures for precision landing, i.e., navigation aids - See at least ¶ [0060])
	
	Regarding claim 5, Coulmeau further teaches:

wherein to create an automatic diversion flight plan the system is configured to: determine, based on weather and airport conditions, (the re-routing airport, i.e., the destination required to create a flight plan, is chosen based on weather and features of the airport, e.g., opening hours, runways in service, environmental features, etc. - See at least ¶ [0059]-[0061]) a DEST-APPR-STAR (destination, approach, standard terminal arrival route) for a selected diversion airport for the automatic diversion flight plan; (the first operation when determining the flight plan is selecting a rerouting airport, i.e., a destination, and of a published approach procedure leading, i.e., a standard terminal arrival route, to a landing runway of this airport before formulating a trajectory allowing the aircraft to join the trajectory counseled by the approach procedure selected while complying with the flight constraints thereof, i.e., generates an approach based on the procedure - See at least- [0058])

identify a control descent and stable landing (CD&SL) point to the selected diversion airport for the automatic diversion flight plan; (automaton 10 formulates the modifications of the flight plan on the basis of the 

generate a re-routing path from the aircraft current location to the identified CD&SL point; (automaton 10 formulates the modifications of the flight plan on the basis of the rerouting airport selected and of the waypoints, i.e., CD&SL point, and flight constraints imposed by the chosen approach procedure - See at least ¶ [0076]; the flight plan contains segments, i.e., re-routing paths - See at least ¶ [0077])

identify a diversion point from the current flight path to the CD&SL point; (accordingly, automaton 10 defines, firstly, a so-called diversion waypoint, i.e., a CD&SL point to the selected diversion airport, marking the position where the aircraft will leave its current flight plan so as to reach the waypoints imposed by the chosen approach procedure - See at least ¶ [0076])

connect the CD&SL point, re-routing path, and diversion point to the active flight plan; and (the segments connect the waypoints, including the diversion waypoint, together into a complete path - See at least ¶ [0078]-[0079])

	Coulmeau teaches that the flight plan is modified by deleting discontinuities and manual segments such as ARINC 424 segments. The ARINC is an aviation standard format for database data. Coulmeau does not explicitly teach that the flight plan is 
	
automatically store the automatic diversion flight plan. (computer readable memory, i.e., storage device, provides the flight crew with diversions options including diversion flight plans, i.e., stored diversion flight plans - See at least ¶ [0027])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau and Shamasundar to provide for the aircraft flight management devices, systems, and readable media, as taught in Poux, to implement systems and devices that offers diversion anticipation and/or planning assistance such that operators are aware of the available diversions ahead of decision points. (At Poux ¶ [0005])

	Regarding claim 6, Coulmeau further teaches:

wherein the potential threat that can cause a need for automatic diversion comprises a safety of flight condition (an automatic item of equipment for monitoring the situation onboard termed EASS discerning, in an automatic manner, without the assistance of the crew, as a function of a certain number of criteria, various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and  and the potential threat that can cause a need for flight crew member initiated diversion comprises an operational condition or a service related condition. (the trigger of the return to ground automaton 10 may be due to equipment failure - See at least ¶ [0042])

	Regarding claim 7, 15, and 26, Coulmeau further teaches:

the safety of flight condition is caused by one or more of: pilot incapacitation in reduced crew or single pilot operations, fire and/or smoke, major mechanical failure, natural disaster, or security; (various types of unusual situations onboard where it can be strongly presumed that the crew is unable to conduct the aircraft safely and soundly. Such as for example, a hijacking in midair by passengers with hostile intentions, a loss of consciousness of the crew as a consequence of an air-conditioning fault or the like, etc.- See at least ¶ [0041])

the service related condition is caused by one or more of medical need or an unruly passenger. (abnormal behavior of the aircraft includes taking hostage of the crew by passengers who have invaded the cockpit, i.e., unruly passengers - See at least ¶ [0042]

	Coulmeau discloses that the conditions for diversion include cockpit environment and equipment failure, i.e., operational conditions. Coulmeau does not explicitly 

the operational condition is caused by one or more of: fuel over burn or fuel leak, extended operations (ETOPS), weather at destination, ATC system constraint including holding, or runway obstruction; and (events that could require diversion include fuel leaks - See at least ¶ [0028])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous flight method of Coulmeau and Shamasundar to provide for the aircraft flight management devices, systems, and readable media, as taught in Poux, in order to improve airline safety by alerting operators via a notification that informs them about an event that could require a diversion (e.g., aircraft breakdown, fuel leak, etc.) (See Poux ¶ [0028].

	Regarding claims 14 and 25, Coulmeau further teaches:

wherein the need for diversion comprises one or more of a safety of flight condition, an operational condition, or a service related condition. (an automatic item of equipment for monitoring the situation onboard termed EASS discerning, in an automatic manner, without the assistance of the crew, as a function of a certain number of criteria, various types 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau in view of Poux and Shamasundar, as applied to claim 1, and in further view of Tieftrunk et al. (US 2016/0057032 A1, “Tieftrunk”).

	Regarding claim 21, Coulmeau further teaches:

wherein the system is further configured to: receive ground flight control inputs from ground flight control personnel to initiate creating a ground-flight-control-initiated diversion flight plan; (the activation of automaton 10 is done according to 3 modes of operation. One mode consists of placing the flight plan under the guardianship of a master aircraft or of an air traffic control authority taking charge of the modifications of the flight plan for the return to ground - See at least ¶ [0044]-[0046])

create the ground-flight-control-initiated diversion flight plan after receiving the ground flight control inputs; (automaton 10 is activated in its mode of operation for formulating the negotiated modifications of the flight plan in accordance with the chart in Fig. 3. This process begins by contacting an air traffic control center, i.e., ground control. The air traffic control center may provide a list of re-routing airports, i.e., inputs, to choose from, from this list automaton 10 will select an airport and proceed with constructing a flight plan, 

generate a clearance request to ATC for clearance to implement the ground-flight-control-initiated diversion flight plan; (When the return to ground automaton 10 is activated at 100, 101 by the triggering system 40 in its mode of negotiated modification of the flight plan, it formulates at 102 modifications of the flight plan for an automatic return to the ground, the terms of which it negotiates with an air traffic control authority - See at least ¶ [0050])

send, responsive to approval from the ground flight control personnel, the generated clearance request to ATC for clearance; (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC air traffic control authority, are implemented at 111, in an automatic manner up to landing - See at least ¶ [0051])

and activate the ground-flight-control-initiated diversion flight plan [];(If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that are approved by the ATC air traffic control authority, are implemented at 111, in an automatic manner up to landing - See at least ¶ [0051])

wherein the aircraft is operated in accordance with the activated ground-flight-control-initiated diversion flight plan. (If the negotiation reaches an agreement at 103, the negotiated modifications of the flight plan, that 

	Coulmeau does not explicitly disclose activate the ground-flight-control-initiated diversion flight plan responsive to flight crew approval to activate. However, Tieftrunk discloses aircraft monitoring with improved situational awareness and teaches:

and activate the ground-flight-control-initiated diversion flight plan responsive to flight crew approval to activate; (the pilot and/or co-pilot of the aircraft 120 may concurrently view the current location of the convective region(s) 406 currently detected by an onboard weather detection system 138, the current location of the expected convective region(s) 306 forecasted by an external weather monitoring system 116, the original flightpath308, the modified flight path 508 proposed by the ground personnel, the positioning and/or relationship of the convective regions 306, 406 with respect to the aircraft 120 and/or the flight paths 308, 508, and the explanatory comments 510 provided by the ground personnel monitoring the aircraft 120 at the flight tracking station 104. The pilot and/or co-pilot may thereby determine how to proceed operating the aircraft 120 (e.g., determining whether or not to execute the modified flight path 508 or stay on the original flight path 308) with improved situational awareness - See at least ¶ [0056])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the 	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662